July 26, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                     PEEK/HOWE REAL ESTATE, INC., Appellant

NO. 14-11-00510-CV                       V.

                     BROWN & GAY ENGINEERS, INC., Appellee
                            ____________________

        This cause, an appeal from the judgment signed May 27, 2011 in favor of appellee
Brown & Gay Engineers, Inc., was heard on the transcript of the record. We have
inspected the record and find legally insufficient evidence to support the imposition of
liability.   We therefore order the judgment of the court below REVERSED and
RENDER judgment that Brown & Gay Engineers, Inc. take nothing by its claims.

        We order appellee Brown & Gay Engineers, Inc. to pay all costs incurred in this
appeal. We further order this decision certified below for observance.